    Case: 1:18-cv-06742 Document #: 27 Filed: 01/15/19 Page 1 of 2 PageID #:157



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DEBORAH HOWARD,                                )
on behalf of herself and a class,              )
                                               )
                       Plaintiff,              )              Case No.: 1:18-cv-06742
                                               )
                 vs.                           )              Honorable Sarah L. Ellis
                                               )
BETTERNOI, LLC and,                            )
SCREENING REPORTS, INC.                        )
                                               )
                       Defendants.             )

                                    NOTICE OF SETTLEMENT

       Plaintiff hereby informs the Court that Plaintiff Deborah Howard and Defendant

Screening Reports, Inc. have reached an individual settlement of this case and that they require

time to memorialize and effectuate the terms of the settlement. Plaintiff will file a stipulation of

dismissal once the settlement is completed. Plaintiff respectfully requests that this Court strike all

pending dates.

                                                      Respectfully submitted,

                                                      /s/ Tara L. Goodwin
                                                      Tara L. Goodwin



Daniel A. Edelman
Tara L. Goodwin
Mary Frances Charlton
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com
    Case: 1:18-cv-06742 Document #: 27 Filed: 01/15/19 Page 2 of 2 PageID #:158



                                CERTIFICATE OF SERVICE

        I, Tara L Goodwin, hereby certify that on January 15, 2019, I caused a true and accurate
copy of the foregoing document to be filed via the courts CM/ECF online system, which sent
notice via email to all counsel of record.

                                                    Respectfully submitted,

                                                    /s/ Tara L. Goodwin
                                                    Tara L. Goodwin



Daniel A. Edelman
Tara L. Goodwin
Mary Frances Charlton
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com
